[Cite as State ex rel. Wright v. Cuyahoga Cty. Court of Common Pleas, 2011-Ohio-2159.]


         Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 96397



                               STATE OF OHIO, EX REL.
                                  WESLEY WRIGHT
                                                                   RELATOR

                                                    vs.

                       CUYAHOGA COUNTY COURT OF
                          COMMON PLEAS, ET AL.
                                                                   RESPONDENTS



                                          JUDGMENT:
                                          WRIT DENIED


                                    Writ of Mandamus/Procedendo
                                         Motion No. 442577
                                          Order No. 443758

RELEASE DATE:             May 3, 2011
                                           2


FOR RELATOR

Wesley Wright, pro se
Inmate No. 563-038
Mansfield Correctional Institution
P.O. Box 788
Mansfield, Ohio 44901


ATTORNEYS FOR RESPONDENTS

William D. Mason
Cuyahoga County Prosecutor

By:    James E. Moss
Assistant County Prosecutor
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113




EILEEN A. GALLAGHER, J.:

       {¶ 1} Relator, Wesley Wright, is the defendant in State v. Wright,

Cuyahoga Cty. Court of Common Pleas Case No. CR-498291, which has been

assigned to respondent judge.           Wright contends that the July 19, 2010

resentencing entry (which was filed on July 21, 2010) is void because it does

not include “essential information such as Relator’s being notified of his right

to Appeal * * * .”            Complaint, ¶6 (capitalization in original).   Wright
                                     3
requests that this court issue relief in mandamus and/or procedendo to

compel respondents to issue a “Lawful Sentence.”             Complaint, ¶11

(capitalization in original).

      {¶ 2} Respondents have filed a motion for summary judgment and

argue, inter alia, that Wright has not established that he has a clear legal

right to the relief requested. We agree. Wright does not provide this court

with any controlling legal authority requiring a sentencing court to state in

the sentencing entry that the trial court informed a criminal defendant of the

right to appeal.     That is, Crim.R. 32(C) – specifying the content of a

judgment – does not require that the trial court memorialize the Crim.R.

32(B) notification of the right to appeal in the sentencing entry. Compare

State v. Hunter, Cuyahoga App. No. 92626, 2010-Ohio-657 (failure to inform

defendant during resentencing of right to appeal was error). For purposes of

this original action, however, this court need not determine whether the

respondents erred during Wright’s July 2010 resentencing. Rather, Hunter

demonstrates that Wright had an adequate remedy by way of appeal to

challenge the propriety of his resentencing.

      {¶ 3} Relator’s complaint does not establish that he has a clear legal

right to a new sentencing entry or that respondents have a corresponding

duty. Likewise, he had an adequate remedy by way of appeal.
                                      4
      {¶ 4} Additionally, Loc.App.R. 45(B)(1)(a) requires that a complaint in

an original action be verified and supported by an affidavit specifying the

details of the claims. Wright’s “Verification” states, in part, that “the claims,

statements, and allegations made [in the complaint] are true and correct to

the best of my knowledge, recollection, and belief.” It is well-established that

a relator’s conclusory statement in an affidavit does not comply with the

requirement of Loc.App.R. 45(B)(1)(a) that an affidavit specify the details of

the claim. Failure to do so is a basis for denying relief. See, e.g., State ex

rel. Castro v. Corrigan, Cuyahoga App. No. 96488, 2011-Ohio-1701.

      {¶ 5} Accordingly, respondents’ motion for summary judgment is

granted.   Relator to pay costs.    The clerk is directed to serve upon the

parties notice of this judgment and its date of entry upon the journal. Civ.R.

58(B).

      Writ denied.



EILEEN A. GALLAGHER, JUDGE

FRANK D. CELEBREZZE, JR., J., P.J., and
JAMES J. SWEENEY, J., CONCUR